Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction filed 07/07/2022.  	Claims 1-20 are pending.  
Priority
	The instant application claims priority to provisional application 63/023,279, filed 05/12/2020.  
Election/Restrictions
Applicant’s election without traverse of the invention of Group I and tacrolimus as the active agent, ethanol as the solvent, non-ionic surfactant as the surfactant, butylated hydroxytoluene as the antioxidant and frontal fibrosing alopecia as the disorder, in the reply filed on 07/07/2022, is acknowledged.
Claims 4-5, 7-12 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and subject matter, there being no allowable generic or linking claim. 
During the course of the search the species election was broadened to include minoxidil as an active agent, isopropyl alcohol, benzyl alcohol, ethylene glycol, propylene glycol and castor oil derivatives as the solvents, and ascorbic acid, ascorbic palmitate, butylated hydroxyanisole as the antioxidants.
Claims 1-3, 6, and 13-17 are examined on the merits herein.
Claim Objections
Claims 6, 14 and 16 are objected to because of the following informalities: 
-Claim 6, last line, recites “and and.”  The second iteration of “and” should be deleted.  
-Claim 6 recites “Ethylene glycol” and “Aloe,” but neither terms are the start of the sentence or proper nouns, and should therefore be recited as “ethylene glycol” and  “aloe” with lowercase “e’s” and “a’s.”
-Claim 14 depends on claim 15, but references “the surfactant,” which is recited in claim 13.  Claim 14 should depend on claim 13.
For the purpose of examination, claim 14 is interpreted as depending on claim 13.  
-Claim 16 recites “and ester thereof” in line 6, which is grammatically incorrect.  An “s” should be added to “ester.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 13-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 is indefinite because it recites a group of active agents and then recites “and the like” in line 5, which does not clearly define the metes and bounds of the claim.  Does “and the like” refer to derivatives of the recited active agents, does it refer to other activate agents, or does it refer to something else entirely?  
For the purpose of examination, this phrase is interpreted as not further limiting the claims.  
-Claim 1 contains the trademark/trade name “Kenalog 10” and “Kenalog 40.”  Claim 14 contains the trademark/ trade name “Span 20, “Span 80,” “Pluronic L121,” “Pluronic F68,” “Pemulen Tr-1” and “Pemulen Tr-2”.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe active agents and surfactants and, accordingly, the identification/description is indefinite.
For the purposes of examination, these trademarks are interpreted as not further limiting the claims.  
Claims 2-3, 6, and 13-17 are rejected for being dependent on claim 1.
-Claim 6 recites the parenthetical recitations, “(glysoly PM/Icinol PM),” “(butyl-icinol)” and “(denatured or anhydrous),” which render the claim indefinite, because it is not clear if these parenthetical recitations limit the terms immediately preceding them.
For the purposes of examination, the parenthetic recitations are interpreted as not further limiting the claim.  
-Claim 6 recites “a combination of natural oil,” but this phrase is not further defined in the specification and it is not understood how the combination of natural oil is different from the recited plant oils, aloe vera derivatives, sesame seed oil, castor oil derivatives, jojoba oil derivatives, corn oil derivatives and emu oil derivatives, which can be combined.
For the purpose of examination, this phrase is interpreted as not further limiting the claims.  
-Claim 6 is indefinite because it is not understood how “liposomal compositions” can be a solvent.  
For the purpose of examination, this phrase is interpreted as not further limiting the claims.  
-The Markush language in claim 6 is confusing.  Why is there an “or” between “aloe vera derivatives” and “sesame seed oil” when all the other group members are separated by commas?  Are aloe vera derivatives and sesame seed oil meant to be grouped together as one group member?  Furthermore, the phrase “or derivatives thereof” is confusing.  Is this referring to every group members that proceeds this, is this referring only to sesame seed oil, or is this referring to something else entirely?   
For the purpose of examination, aloe vera derivatives and sesame seed oil are interpreted as individual members of the group and derivatives thereof is interpreted as applying to sesame seed oil.
-Claim 14 is indefinite because it recites surfactants selected from “non-ionic surfactants” and further recites non-ionic surfactants such as “sorbitol fatty acid ester” and “Span 20.”  Do the “non-ionic surfactants” encompass the recited species of non-ionic surfactants or do they refer to something else?  
For the purposes of examination “non-ionic surfactants” is interpreted as non-ionic surfactants not specifically recited in claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 13-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2018/0289772 to Song (published 2018, PTO-892), as evidenced by Sengupta (AAPA PharmSciTech, 2016, PTO-892).
Song ‘772 teaches pharmaceutical compositions for preventing hair loss comprising chemokine protein and minoxidil (title).  Exemplified are the following compositions.  

    PNG
    media_image1.png
    801
    290
    media_image1.png
    Greyscale


In “1.” above, minoxidil is the active ingredient, propylene glycol is the solvent, polysorbate 60 is a nonionic surfactant, triethanolamine is the penetration enhancer, tocopheryl acetate is the antioxidant.
As evidenced by Sengupta, triethanolamine is a penetration enhancers (pg. 308).
Absorption promoters can be added to the composition (paragraph 57).  
Non-ionic surfactants are taught (paragraph 62).  
Antioxidants such as tocopherol derivatives, L-ascorbic acid, dibutylhydroxytolune and butylhydroxyanisole are taught (paragraph 55).
Causes of hair loss that can be treated include alopecia areata, telogen effluvium, and others (paragraphs 3-5).  

Claims 1-2, and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2011/0212167 to Ali (published 2011, PTO-892), as evidenced by Kim (J. Cosmet. Sci., 2002, PTO-892).
	Ali ‘167 teaches a method for treating alopecia, hair loss and female hirsutism by administering a composition comprising tacrolimus and at least one lipid (abstract, pg. 11, claim 1, pg. 12, claims 14, 17, pg. 13, claims 33-36).  
	The composition can further comprise an alcohol selected from ethanol, propyl alcohol, isopropyl alcohol, propylene glycol and butanol (pg. 12, claim 7).   
	Topical administration is taught (pg. 12, claim 15).  
Exemplified is the following:

    PNG
    media_image2.png
    92
    373
    media_image2.png
    Greyscale

As evidenced by Kim, phosphatidylcholine is a penetration enhancer (pg. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0193320 to Kaupinen (published 2018, PTO-892) as evidenced by Sigma Aldrich (MilliporeSigma, 2022).
	Kaupinen ‘320 teaches methods of treating hair loss by topically administering an effective amount of an anhydrous composition comprising an effective amount of one or more mTOR inhibitors, one or more solvents, one or more gelling agents, and one or more antioxidants (paragraph 64).  
	Tacrolimus is an additional mTOR pathway regulator that can be added to the anhydrous composition (paragraph 23).   
	Compounds regulating the mTOR pathway are present from about 0.1 to about 20 wt % of the total composition (paragraph 25).   
	Ethanol is taught as a solvent that facilitates solubilization of mTOR inhibitors (paragraph 26).  
	Butylated hydroxy toluene, ascorbic acid, ascorbic palmitate, butylated hydroxy anisole and others are taught as antioxidants (paragraph 30).  
	Poloxamer 188 is taught as a gelling agents (paragraph 29).  As evidenced by Sigma Aldrich, Poloxamer 188 is a non-ionic surfactant (pg. 2).  Gelling agents comprising 0.1 wt% to about 5wt % of the composition (paragraph 3).  
	Alopecia areata, tinea capitis, telogen effluvium, frontal fibrosing alopecia, alopecia totalis, and others are taught as hair loss diseases that can be treated  (paragraph 64). 
	As evidenced by Williams, ethanol and surfactants are a penetration enhancer (pg. 611-612). 
	Exemplified is the following composition comprising an active ingredient, solvent, penetration enhancer, gelling agent (surfactant) and antioxidant:

    PNG
    media_image3.png
    282
    314
    media_image3.png
    Greyscale
(paragraph 89).  
	While Kaupinen ‘320 teaches methods of treating hair loss by administering a composition comprising tacrolimus and a solvent, it differs from that of the instantly claimed invention, in that it does not exemplify the method and composition.  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to apply the teachings of Kaupinen ‘320 to exemplify a method of treating hair loss by topically administering a composition comprising tacrolimus and a solvent, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to apply the teachings of Kaupinen ‘320 to exemplify a method of treating hair loss by topically administering a composition comprising tacrolimus as an additional MTOR regulator and a solvent, with a reasonable expectation of success, because a) Kaupinen ‘320 teaches methods of treating hair loss by administering compositions comprising tacrolimus and a solvent, b) Kaupinen ‘320 exemplifies 
    PNG
    media_image3.png
    282
    314
    media_image3.png
    Greyscale
 and c) Kaupinen ‘320 teaches that tacrolimus can be added to the compositions as an additional mTOR regulator.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, and 13-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-21 of copending Application No. 17/302,781 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘731 claims a method for treating hair loss by administering a composition comprising minoxidil and a secondary agent in a pharmaceutically acceptable carrier.  Finasteride, dutasteride, tofacitinib, tacrolimus, bimatoprost, latanoprost, spironolactone, Aldactone, Kenalog-10, Kenalog-40, triamcinolone, Azulfidine, sulfasalazine, and sulfazine are claimed as secondary active agents.  The secondary active agent is claimed as comprising 0.001% to about 5% of the composition.  Penetration enhancers are claimed as comprising 1-20% of the composition.  Antioxidants are claimed.  Disorders are claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622